Citation Nr: 1641334	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  08-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1986 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript is of record.  The claim was remanded by the Board in May 2010 and subsequently denied by the Board in  a September 2014 decision.

The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated that portion of the Board's September 2014 decision that denied the claim for service connection for a right shoulder disorder.  The Board subsequently remanded the claim in March 2016 for additional development.  

The Veteran submitted additional evidence directly to the Board after the issuance of a May 2016 supplemental statement of the case.  The evidence was accompanied by a waiver of RO consideration and will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Arthritis of the right shoulder was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current right shoulder disabilities are not related to service.

CONCLUSION OF LAW

The requirements for establishing service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the Veteran's service treatment and service personnel records were obtained; updated VA treatment records were obtained;    the Veteran was asked to provide the names and addresses of all medical care providers who had treated his right shoulder; and VA examinations were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to the March 2016 letter that asked him to provide the names and addresses of all medical care providers who had treated his right shoulder.  "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a right shoulder disorder because the claimed disorder began in service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with several right shoulder disorders.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether a right shoulder disability is related to service.

Service treatment records show that in August 1988, the Veteran had an x-ray 
of his right shoulder due to a dislocation with pain on motion.  No radiographic abnormalities were present.  See radiologic consultation request/report.  There are no additional records indicating that the Veteran sought treatment related to his right shoulder after August 1988, though he was seen with complaints involving  the left shoulder in November 1988 after playing football.  

The first treatment for a right shoulder disorder following service was in July 2006, when a VA clinical treatment note documented that the Veteran related a past medical history of chronic bilateral shoulder pain; the impression at that time was chronic shoulder pain.  

Private records related to treatment for a left shoulder condition in conjunction with a claim for Workers Compensation noted in November 2004 that the Veteran's employment as a mail package delivery driver required repetitive overhead lifting of 70 pounds.  In other records from the same facility, the Veteran was encouraged to continue working out at Golds Gym in April 2005 and April 2006.  See records from Suncoast Orthopedics.  

As there is no competent evidence of right shoulder arthritis in service or within     one year following the Veteran's February 1994 discharge from service, competent evidence linking the current right shoulder condition with service is required to establish service connection.  On the question of a nexus between the claimed right shoulder disorder and service, there is evidence both for and against the claim.  

In September 2008, a private orthopedic surgeon evaluated the Veteran for multiple chronic disabilities that reportedly began in the military.  The Veteran related bilateral shoulder dislocation that both occurred around 1988 while playing football in service.  In regards to his right shoulder, the Veteran reported an in-service right shoulder dislocation with non-operative treatment that he did not report, but which caused continued pain until his separation from service.  The Veteran asserted that his right shoulder continued to bother him and that he never had any full-fledged further dislocations, but felt he had multiple subluxations that were all self-reduced.  Following examination, the orthopedic surgeon provided an impression of multiple injuries sustained during military service with persistent problems, including right shoulder instability and impingement.  See record from Center for Orthopedic Injuries & Disorders.  The orthopedic surgeon did not provide a rationale for the determination that the right shoulder instability and impingement represented persistent problems since an in-service injury; therefore it is not afforded any probative value.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).

The Veteran underwent a VA orthopedic examination in November 2010.  He reported the onset of right shoulder symptoms following an injury incurred in    1987 during service, which caused his right shoulder to pop out of the socket.  Reportedly, the condition had remained symptomatic since that time and was progressively worsening.  Following an examination of the Veteran, to include range of motion findings and radiographic studies, the examiner diagnosed right rotator cuff tendinitis with partial thickness tear.  In its October 2015 Memorandum Decision, the Court determined that the November 2010 VA examination and corresponding opinion were inadequate; as such, the opinion rendered will not be discussed.  

The Veteran was seen privately for right shoulder pain in January 2013.  He reported a traumatic dislocation of the right shoulder while serving in the Gulf War, which was treated conservatively.  He reported pain and apprehension in the right shoulder.  The diagnoses were right shoulder impingement syndrome and right shoulder apprehension with a probable torn glenoid labrum.  A magnetic resonance imaging (MRI) was recommended.  See record from Suncoast Orthopedics.  

The Veteran underwent an MRI at Clearwater Imaging the following month.  The findings were compared to a December 2011 MRI.  The impression was mild to moderate tendinosis again seen throughout the supraspinatus tendon without focal tear; no labral tear seen but small joint effusion was noted and an arthrogram may be helpful if pain persists; and mild arthrosis in the acromioclavicular joint with minimal, if any, impingement (no change).  

A February 2013 private treatment record documents that the Veteran was seen for recheck of the right shoulder.  The findings of the February 2013 MRI report were noted.  The February 2013 examiner provided diagnoses of torn glenoid labrum, right shoulder; and history of recurrent dislocation since the original one in the military in 1988.  In an addendum, it was noted that arthroscopy of the right shoulder was recommended because the Veteran had a torn labrum.  See records from Suncoast Orthopedics.  

The Veteran underwent a VA shoulder Disability Benefits Questionnaire (DBQ) examination in April 2016, at which time his electronic claims files and VA treatment records were reviewed.  The claimed conditions that pertained to the DBQ were noted to include dislocation, instability, impingement, and rotator cuff tendinopathy with focal partial thickness tears of the right supraspinatus.  The diagnoses provided were right shoulder impingement syndrome; right rotator cuff tendonitis; and right glenohumeral joint dislocation.  The Veteran stated that he fell off a truck and dislocated the right shoulder in 1988.  He indicated that it continued to dislocate    with certain movements but he was able to place it back himself.  He separated from the military in 1994.  The Veteran reported that it continued to dislocate and he would put it back in place himself.  He worked for UPS for 20 years from 1994 through 2015.  He denied any additional injury to his right shoulder post separation and  denied any treatment.  The Veteran reported that he had difficulty raising his arm   and problems when he wakes up with moving.  He stated he had constant pain in the shoulder.  

The April 2016 VA examiner provided an opinion that the Veteran's right shoulder condition is less likely than not incurred in or caused by the dislocation during service.  The rationale in support of the opinion noted that service treatment records showed complaint of right shoulder dislocation on August 4, 1988, which he put back in place himself, and that there was no other evidence in the service treatment records showing treatment for his right shoulder during service.  The examiner noted an entry from 1993 with complaint of foot pain while playing basketball, and the examiner noted it was not likely that the Veteran could play basketball with a chronic right shoulder condition (dislocation, instability, impingement or rotator cuff condition) as basketball requires overhead use of the arms.  The examiner also noted that after separation from service, the Veteran worked for UPS with duties that included heavy (70 pounds) overhead lifting.  The examiner indicated that it would be unlikely that he could perform these duties with a chronic right shoulder condition (dislocation, instability, impingement or rotator cuff condition).  The examiner also noted that the Veteran's current right shoulder condition (instability, impingement and rotator cuff condition) most likely is a result of his post separation employment with repetitive lifting and not to a single dislocation from 1988.  This opinion, which is supported by detailed rationale that takes into consideration the Veteran's specific in-service and post-service medical history and records, to include his complaints of continual right shoulder symptoms in service and after discharge, is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The 2013 private treatment records from Suncoast Orthopedics and the 2013 MRI conducted at Clearwater Imaging were attached to a May 2016 letter from Dr. S.R.W.  Dr. W. reported that he had examined the Veteran's right shoulder and reviewed the Veteran's medical records.  It was Dr. W.'s medical opinion that the Veteran's current diagnosis of right shoulder impingement, right shoulder instability, and right shoulder tendinitis is more than likely caused by the Veteran's right shoulder dislocation during the Veteran's service in the military.  No rationale was provided for this opinion; therefore it is not afforded any probative value.  Stefl, 21 Vet. App. at 124.  

In a June 2016 letter, Dr. W. reported that the Veteran related "that he had a dislocation of his shoulder in 1988, which was traumatic.  He has had multiple dislocations since then, and he has never had treatment other than closed reductions.  To dislocate the shoulder, most of the time, the anterior glenoid labrum is also torn.  Sometimes it will heal down on its own.  If it does not and is not repaired, then the patient will continue to suffer dislocations of the shoulder because of the instability caused by the torn glenoid labrum."  It is unclear whether this addendum letter was intended to serve as rationale for the May 2016 opinion.  If so, it is afforded no probative value given that Dr. W. does not state that what was described is what happened in the Veteran's case; rather, Dr. W. is providing a blanket statement regarding what happens in most shoulder dislocations.  Id.  Moreover, as will be discussed below, the assertion of repeated dislocations since 1988 is not consistent with other evidence of record, and reliance on that assertion reduces the probative value of the medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board has considered the Veteran's reports of continual right shoulder symptoms and dislocations following the 1988 injury, but finds such assertions are not persuasive.  The Board has come to this conclusion based on the fact that the Veteran was seen multiple times in service for other orthopedic conditions after    his August 1988 right shoulder dislocation, but never mentioned right shoulder problems at those times, to include when seeking treatment in November 1988 for left shoulder problems.  In that vein, while the Board acknowledges the Veteran's March 2010 testimony that he did not want to go to sick call frequently, it would seem likely that if he was presenting to sick call for other orthopedic concerns, he would have taken the opportunity to mention significant continuing problems with his right shoulder.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Board notes the Veteran was seen on multiple occasions for minor complaints such as head colds, suggesting he was not avoiding sick call except for serious illness and injuries.  

The Board notes additionally that he injured his left shoulder playing football a     few months after the right shoulder injury and a 1992 service treatment record    noted the Veteran's report of lower extremity pain after playing a basketball game, which suggests the Veteran's right shoulder did not prevent such activities, as    might be expected had the Veteran suffered from continued right shoulder problems.  Moreover, following service, the Veteran worked in a capacity requiring repetitive overhead lifting of 70 pounds as a mail package delivery driver and during treatment in 2004 and 2005 following a work-related injury to the left shoulder, no complaints were noted with respect to the right shoulder.  Additionally, the Veteran has reported to the 2016 examiner that a fall from a truck caused the right shoulder dislocation, while he reported to a private physician in 2008 that the dislocation occurred playing 
football.  In January 2013, he advised a treatment provider that he suffered a traumatic dislocation while serving in the Gulf War; however, his injury occurred in 1988, prior to the start of the war.  Further, the Veteran reported to the physician in September 2008 that he never had any further full-fledged dislocations, but had subluxations.  The Veteran now reports he has suffered repeated dislocations, and such assertion was repeated by Dr. W. in the June 2016 letter.  In sum, the Board finds the Veteran's assertions as to continuing symptoms and dislocations since the initial injury are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran believes that his current right shoulder disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a right shoulder disability are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right shoulder disorders is not competent medical evidence.  The Board finds the opinion of the April 2016 VA examiner, which, for the reasons discussed above, is the most probative medical opinion of record in this case, to be significantly more probative than the Veteran's lay assertions.

For the reasons set forth above, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim for service connection for a right shoulder disability, and the appeal is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for right shoulder disability is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


